SEYMOUR, Circuit Judge,
concurring in part and dissenting in part,
joined in full by TACHA, Chief Judge, PORFILIO, HENRY, BRISCOE, and LUCERO, Circuit Judges, and in Part II by McCONNELL and TYMKOVICH, Circuit Judges.
Like a majority of my colleagues, I am persuaded that the district court did not abuse its discretion in granting the preliminary injunction in this case. I respectfully dissent, however, from the majority’s conclusion that the movant for a preliminary injunction must satisfy a heightened burden when the proposed injunction will alter the status quo but the injunction is not also mandatory.
I
It is well established that “[a] preliminary injunction is an extraordinary remedy; it is the exception rather than the rule.” GTE Corp. v. Williams, 731 F.2d 676, 678 (10th Cir.1984). Its commonly asserted purpose is to “preserve the relative positions of the parties until a trial on the merits can be held.” Univ. of Texas v. Camenisch, 451 U.S. 390, 395, 101 S.Ct. 1830, 68 L.Ed.2d 175 (1981). See also 11A ChaRles Alan Wright et al., Federal PractiCE and Procedure § 2947 at 123 (2d ed.1995) (purpose of preliminary injunction is to prevent non-movant from taking unilateral action which would prevent court from providing relief to the movant on the merits).
In making the equitable determination to grant or deny a preliminary injunction, courts tend to balance a variety of factors. We have stated generally that a court will grant preliminary relief only if the plaintiff shows “(1) a substantial likelihood of success on the merits of the case; (2) irreparable injury to the movant if the preliminary injunction is denied; (3) the threatened injury to the movant outweighs the injury to the other party under the preliminary injunction; (4) the injunction is not adverse to the public interest.” Kikumura v. Hurley, 242 F.3d 950, 955 (10th Cir.2001). These factors provide guideposts for a court in its attempt to minimize any harm that would result from the grant or denial of preliminary relief. The manner by which a court considers the factors, the relative weight given to each, and the standards by which a movant is required to prove them, are driven by the special and unique circumstances of any given case.
As noted by Professor Dobbs:
[T]he gist of the standards is probably easy to understand, in common sense terms even if the expression is imperfect: the judge should grant or deny preliminary relief with the possibility in mind that an error might cause irreparable loss to either party. Consequently the judge should attempt to estimate the magnitude of that loss on each side and also the risk of error.
Dan B. Dobbs, Law of Remedies § 2.11(2) at 189 (2d ed.1993) (emphasis added). American Hosp. Supply Corp. v. Hospital Prods. Ltd., 780 F.2d 589 (7th Cir.1986), epitomizes this approach, noting that when a district court is
*1000asked to decide whether to grant or deny a preliminary injunction [it] must choose the course of action that will minimize the costs of being mistaken.... If the judge grants the preliminary injunction to a plaintiff who it later turns out is not entitled to any judicial relief — whose legal rights have not been violated — the judge commits a mistake whose gravity is measured by the irreparable harm, if any, that the injunction causes to the defendant while it is in effect. If the judge denies the preliminary injunction to a plaintiff who it later turns out is entitled to judicial relief, the judge commits a mistake whose gravity is measured by the irreparable harm, if any, that the denial of the preliminary injunction does to the plaintiff.
Id. at 593. Due to this inherently fluid, multi-faceted, and equitable process, we review a district court’s decision to grant or deny injunctive relief for abuse of discretion. SCFC ILC, Inc. v. Visa USA, Inc., 936 F.2d 1096, 1098 (10th Cir.1991). In so doing, we should keep in mind that
the district judge had to act in haste, that he had to balance factors which, though they can be related in a neat formula, usually cannot be quantified, and that in dealing with the parties and their witnesses and counsel in the hectic atmosphere of a preliminary-injunction proceeding the judge may have developed a feel for the facts and equities that remote appellate judges cannot obtain from a transcript.
American Hosp. Supply Corp., 780 F.2d at 594-95. Thus “it is not enough that we think we would have acted differently in the district judge’s shoes; we must have a strong conviction that he exceeded the permissible bounds of judgment.” Id. at 595.
A.
In SCFC ILC, we held that movants requesting certain preliminary injunctions must meet a heightened standard instead of satisfying the ordinary preliminary injunction test. We detailed that a party who seeks an injunction which either changes the status quo, is mandatory rather than prohibitory, or provides the mov-ant with substantially all the relief he would recover after a full trial on the merits, was required to “show that on balance, the four [preliminary injunction] factors weigh heavily and compellingly in his favor.” SCFC ILC, Inc., 936 F.2d at 1099 (emphasis added). We appear to be the only court which has adopted the specific approach of carving out three distinct categories of disfavored injunctions. Other courts have limited to two categories those preliminary injunctions deserving special scrutiny: injunctions which are mandatory or which provide the moving party with all the relief it seeks from a full trial on the merits. See, e.g., In re Microsoft Corp. Antitrust Litig., 333 F.3d 517, 526 (4th Cir.2003); Tom Doherty Assocs. v. Saban Entm’t, 60 F.3d 27, 34-35 (2d Cir.1995); Acierno v. New Castle County, 40 F.3d 645, 653 (3d Cir.1994); Wetzel v. Edwards, 635 F.2d 283, 286 (4th Cir.1980); Anderson v. United States, 612 F.2d 1112, 1114-15 (9th Cir.1979).1 In order to bring *1001our jurisprudence in closer accord with these other circuits, and because I am convinced it will cause less confusion to the parties and the district court, I would limit our heightened standard to those two categories of preliminary injunctions.
In doing so, I do not denigrate the general notion that the purpose of a preliminary injunction is to preserve the status quo between the parties pending a full trial on the merits. But this general maxim should not be taken merely at face value or become a goal in and of itself. Rather, the very purpose of preserving the status quo by the grant of a preliminary injunction is to prevent irreparable harm pending a trial on the merits. See, e.g., In re Microsoft, 333 F.3d at 525 (“The traditional office of a preliminary injunction is to protect the status quo and prevent irreparable harm during the pendency of a lawsuit ultimately to preserve the court’s ability to render a meaningful judgment on the merits.”); Matzke v. Block, 542 F.Supp. 1107, 1113 (D.Kan.1982) (“The purpose of a preliminary injunction is twofold: it protects the plaintiff from irreparable injury and it preserves the court’s ability to decide the case on the merits.”); 11A Wright & Miller, § 2947 at 121 (“a preliminary injunction is an injunction that is issued to protect plaintiff from irreparable injury and to preserve the court’s power to render a meaningful decision after a trial on the merits”).
Given the essential role prevention of irreparable harm plays in the grant of preliminary injunctive relief,2 district courts should consider the question of altered status quo in light of how it impacts the balance of harms between the parties and the public interest, as well as considering what attendant institutional costs may *1002accompany the grant of such relief. As the Fifth Circuit has said, “[i]f the currently existing status quo itself is causing one of the parties irreparable injury, it is necessary to alter the situation so as to prevent the injury.” Canal Auth. of the State of Florida v. Callaway, 489 F.2d 567, 576 (5th Cir.1974) (citations omitted). Other courts echo this refrain, noting that where preserving the status quo will perpetuate harm against the moving party, an order altering the status quo may be appropriate. See, e.g., Friends For All Children v. Lockheed Aircraft Corp., 746 F.2d 816, 830 n. 21 (D.C.Cir.1984); Crowley v. Local No. 82, Furniture & Piano Moving, 679 F.2d 978, 995 (1st Cir.1982), reversed on other grounds, 467 U.S. 526, 104 S.Ct. 2557, 81 L.Ed.2d 457 (1984); see also 11A WRIght & Miller § 2948 at 133-35. For these reasons, “[t]he focus always must be on prevention of injury by a proper order, not merely on preservation of the status quo.” Canal Auth., 489 F.2d at 576. Thus a court’s examination of the status quo should occur during the process of balancing the various interests and harms among the parties and the public.
B.
Our circuit currently employs three different standards when granting preliminary injunctions. As a base line, we have articulated that a party’s right to injunc-tive relief must be “clear and unequivocal.” See SCFC ILC Inc., 936 F.2d at 1098 (citing Penn v. San Juan Hosp., 528 F.2d 1181, 1185 (10th Cir.1975)). At one end of the spectrum, we have applied SCFC ILC’s “heavily and compellingly” language to injunctions requiring heightened scrutiny. Id. at 1098-99. At the other end, we have adopted a modified approach for the “likelihood of success on the merits” aspect of the four part preliminary injunction test for certain circumstances. Under this alternative approach, if the moving party establishes that the last three factors of the test are in its favor, the party may ordinarily satisfy the first factor by “showing that questions going to the merits are so serious, substantial, difficult and doubtful as to make the issue ripe for litigation and deserving of more deliberate investigation.” Federal Lands Legal Consortium v. United States, 195 F.3d 1190, 1195 (10th Cir.1999). Within this paradigm, and in accordance with the principle that a preliminary injunction should preserve the parties’ positions to prevent irreparable harm and allow the court to make a meaningful decision on the merits, the court’s focus properly remains on the balance of relative harms between the parties.
In general, “[ejmphasis on the balance of [irreparable harm to plaintiffs and defendants] results in a sliding scale that demands less of a showing of likelihood of success on the merits when the balance of hardships weighs strongly in favor of the plaintiff, and vice versa.” In re Microsoft, 333 F.3d at 526. Thus, the more likely a movant is to succeed on the merits, “the less the balance of irreparable harms need favor the [movant’s] position.” Ty, Inc. v. Jones Group, Inc., 237 F.3d 891, 895 (7th Cir.2001). And, alternatively, “if there is only slight evidence that plaintiff will be injured in the absence of interlocutory relief, the showing that he is likely to prevail on the merits is particularly important.” Canal Auth., 489 F.2d at 576-77. The rationality of this approach is evident: where there is a strong indication that the plaintiff is correct on the merits, the less it is likely that the defendant will be harmed by the issuance of a preliminary injunction; where there is little likelihood a plaintiff will be irreparably harmed, preliminary relief is unwarranted unless it is virtually certain plaintiff will win on the merits.
Given the special considerations and potential administrative costs at stake when *1003a court issues a mandatory preliminary injunction, we should more closely scrutinize whether the irreparable harm to the movant substantially outweighs any harm to the non-movant or to the public interest. The movant should clearly show the exigencies of the situation justify the rather unusual injunction. See Tom Doherty Assocs., 60 F.3d at 34 (“[A] mandatory injunction should issue only upon a clear showing that the moving party is entitled to the relief requested, or where extreme or very serious damage will result from a denial or preliminary relief.” (internal quotations omitted)); Anderson, 612 F.2d at 1114 (mandatory preliminary relief justified only where “facts and law clearly favor the moving party” or where “extreme or very serious damage will result”); In re Microsoft, 333 F.3d at 525 (showing for preliminary mandatory relief “must be indisputably clear”); Wetzel, 635 F.2d at 286 (mandatory preliminary injunctions “should be granted only in those circumstances when the exigencies of the situation demand such relief’).
Although a mandatory injunction should be granted only where the moving party makes a strong showing that all the preliminary injunction factors weigh in its favor, we should abandon use of the “heavily and compellingly” language employed in SCFC ILC, see 936 F.2d at 1098-99, which is not used by any other circuit. In addition, because a party seeking the grant of a mandatory preliminary injunction must make this stronger showing, the party should not be able to rely on our circuit’s modified likelihood of success on the merits standard, even where the balance of harms favors the movant. Rather, the movant for a mandatory preliminary injunction must also establish a substantial likelihood of success on the merits. See Tom Doherty Assocs., 60 F.3d at 33-34 (party seeking mandatory injunction cannot rely solely on circuit’s relaxed likelihood of success on merits standard); SCFC ILC, 936 F.2d at 1101 n. 11 (applicant for disfavored injunction unlikely to satisfy higher standard without proving likelihood of success on merits).
The same is true for injunctions that provide the movant with all the relief that could be obtained at trial. See SCFC ILC, 936 F.2d at 1099 (applying heightened standard to preliminary injunctions that provide the movant with all relief that could be obtained at trial). In this context, however, the
term “all the relief to which a plaintiff may be entitled” must be supplemented by a further requirement that the effect of the order, once complied with, cannot be undone. A heightened standard can thus be justified when the issuance of an injunction will render a trial on the merits largely or partly meaningless, either because of temporal concerns, say, a case involving the live televising of an event scheduled for the day on which preliminary relief is granted, or because of the nature of the subject of the litigation, say, a ease involving the disclosure of confidential information.
Tom Doherty Assocs., 60 F.3d at 35 (emphasis added). See Prairie Band of Potawatomi Indians v. Pierce, 253 F.3d 1234, 1249 (10th Cir.2001) (citing Tom Doherty Assocs. for this proposition). For example, while the preliminary injunction here may give the UDV all the relief it would obtain after a full trial on the merits, the district court’s order can nonetheless be “undone” should the UDV ultimately be unsuccessful at trial. This situation is clearly different from the examples listed in Tom Doherty Assocs. Moreover, the grant of a preliminary injunction in this case does not “make it difficult or impossible to render a meaningful remedy,” id., to the government. If the UDV does not prevail at trial, the government will be *1004able to enforce the CSA against the church and its members and comply with the Convention.
In sum, we should limit our categories of injunctions requiring greater scrutiny to those which are mandatory or which afford the movant all the relief it seeks after a full trial on the merits, and abandon the use of SCFC ILC’s “heavily and compellingly” language. In addition, a party seeking an injunction requiring greater scrutiny may not rely on our relaxed “success on the merits” standard but must make a strong showing that it has a likelihood of success on the merits and that the balance of harms weighs in its favor. However, I depart from my colleagues who hold that a heightened standard should always be applied when the injunction will change the status quo. Rather, district courts should assess alteration of the status quo in light of its impact on the balance of harms among the parties and the public interest.
II
Turning to the question of whether the district court properly granted the preliminary injunction to the UDV, our court reviews the district court’s grant of injunc-tive relief for abuse of discretion and “ex-aminéis] whether the district court committed error of law or relied on clearly erroneous fact findings.” Walmer v. U.S. Dep’t of Defense, 52 F.3d 851, 854 (10th Cir.1995). We also give due deference “to the district court’s evaluation of the substance and credibility of testimony, affidavits, and other evidence. We will not challenge that evaluation unless it finds no support in the record, deviates from the appropriate legal standard, or follows from a plainly implausible, irrational or erroneous reading of the record.” United States v. Robinson, 39 F.3d 1115, 1116 (10th Cir.1994).
The district court focused the majority of its analysis on whether the UDV could satisfy the likelihood of success on the merits prong of the preliminary injunction test. See Kikumura, 242 F.3d at 955 (listing elements of preliminary injunction test). Because the government did not dispute for the purpose of the injunctive proceeding that its enforcement of the CSA and the United Nations Convention on Psychotropic Substances (Convention or treaty) imposed a substantial burden on the UDV’s sincere exercise of religion, the UDV established a prima facie case of a RFRA violation. See id. at 960. To undercut this showing of likelihood of success, the government had the burden of establishing that “the challenged regulation furthers a compelling interest in the least restrictive manner.” See 42 U.S.C. § 2000bb-l(b); United States v. Meyers, 95 F.3d 1475, 1482 (10th Cir.1996).
The government proffered three compelling interests — risks to the health of the UDV members by the use of hoasca, risk of diversion of hoasca for non-religious purposes, and compliance with the Convention. “Believing the Government’s strongest arguments for prohibiting Uniao do Vegetal’s hoasca use to be health and diversion risks, the district court did not ask the parties to present evidence on the Convention at the hearing.” O Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 342 F.3d 1170, 1183 (10th Cir.2003). After examining the parties’ evidence on the first two issues, the court found the evidence to be in equipoise for each. The court also decided the treaty does not cover hoasca. The court therefore concluded the government had “failed to carry its heavy burden of showing a compelling interest in protecting the health of the UDV members using hoasca or in preventing the diversion of hoasca to illicit use.” O Centro Espirita Benefic*1005iente Uniao Do Vegetal v. Ashcroft, 282 F.Supp.2d 1236, 1269 (D.N.M.2002). Hence, the court ruled the UDV had demonstrated a substantial likelihood of success on the merits.
The district court then turned to the remaining preliminary injunction factors and determined the UDV satisfied each. The court found the UDV established irreparable injury because its right to the free exercise of religion was being impaired. With respect to harm to the government and the balance of harms, the court held that
in balancing the government’s concerns against the injury suffered by the Plaintiffs when they are unable to consume hoasca in their religious ceremonies, the Court concludes that, in light of the closeness of the parties’ evidence regarding the safety of hoasca use and its potential for diversion, the scale tips in the [church’s] favor.
Id. at 1270. The court granted a preliminary injunction to the UDV pending a decision on the merits.
The government contends that the preliminary injunction granted by the district court is mandatory and changes the status quo, and that the district court erred in failing to require the UDV to make a stronger showing to succeed. I disagree. This case is unique in many respects because it involves a clash between two federal statutes, one based in the First Amendment to the Constitution and protecting an individual’s free exercise of religion and the other serving the important governmental and public interests of protecting society against the importation and sale of illegal drugs. This case also serves as an example of how challenging it can be to determine whether an injunction is mandatory as opposed to prohibitory, or whether it alters the status quo.
I am not persuaded the injunction here is mandatory. Rather, it temporarily prohibits the government from treating the UDV’s sacramental use of hoasca as unlawful under the CSA or the treaty. It also orders the government not to
intercept or cause to be intercepted shipments of hoasca imported by the UDV for religious use, prosecute or threaten to prosecute the UDV, its members, or bona fide participants in UDV ceremonies for religious use of hoasca, or otherwise interfere with the religious use of hoasca by the UDV, its members, or bona fide participants in UDV ceremonies....
Aplt. br., Add. B at 2.
The government contends the injunction is mandatory because it includes “36 separate provisions requiring specific affirmative action by the government to facilitate the UDV’s use of hoasca.” Aplt. Supp. En Banc br. at 20. In so arguing, the government fails to acknowledge that the additional provisions were added to the injunction by the district court in response to the government’s insistence that the UDV be subject to some form of governmental oversight in its importation and use of hoasca. In large measure, the injunction’s terms detail how the UDV must comply with the importation and distribution regulations for controlled substances. The injunction outlines how the regulations should be specifically construed regarding the UDV and lists provisions from which the church should be exempted. The injunction’s terms also make clear that while the UDV is required to comply with the regulations, the government cannot rely on potential technical violations of the regulations by the church, or an overly broad reading of the regulations, to bar the UDV’s importation of hoasca. While the order’s terms do not exactly mirror those proposed to the court by the government, *1006nor are they nearly as broad as the government might have hoped, they nonetheless are in the injunction because the government demanded the UDV be subject to some form of regulatory control in the course of importing and distributing hoas-ca. In this regard, the order’s terms outline how the church must comply with the regulations while still protecting the church’s importation and use of its sacrament.
Similarly, while some of the injunction’s provisions mandate that the parties take specific actions, the order is nonetheless properly characterized as prohibitory. Read as a whole, the additional terms in the order mandate that the UDV comply with specific drug importation laws, while the provisions conversely permit the government to perform its regulatory functions with respect to the importation of controlled substances, up to but not including barring the UDV’s use of hoasca for sacramental purposes. However, the overall effect of the injunction is to prohibit the government from enforcing the CSA and the treaty against the UDV.
There is no doubt that determining whether an injunction is mandatory as opposed to prohibitory can be vexing. In Abdul Wali v. Coughlin, the court recognized this difficulty but emphasized that
[t]he distinction between mandatory and prohibitory injunctions, however, cannot be drawn simply by reference to whether or not the status quo is to be maintained or upset. As suggested by the terminology used to describe them, these equitable cousins have been differentiated by examining whether the non-moving party is being ordered to perform an act, or refrain from performing. In many instances, this distinction is more semantical than substantive. For to order a party to refrain from performing a given act is to limit his ability to perform any alternative act; similarly, an order to perform in a particular manner may be tantamount to a proscription against performing in any other.
Abdul Wali v. Coughlin, 754 F.2d 1015, 1025-26 (2d Cir.1985), overruled on other grounds by O’Lone v. Estate of Shabazz, 482 U.S. 342, 349 n. 2, 107 S.Ct. 2400, 96 L.Ed.2d 282 (1987). In determining whether to define the contested injunction in the case before it as mandatory or prohibitory, the court in Abdul Wali looked to the gravamen of the plaintiffs complaint and found it did indeed seek to prohibit action on the part of the defendant, even though one could reasonably argue the injunction changed the status quo. Id. at 1026. So too in the case before us. The gravamen of the church’s claim is to stop the government from enforcing the CSA against it and infringing on the use of its sacrament. Read in this light, the overall tone and intent of the order remains prohibitory because its purpose is to prohibit the government from interfering with the UDV’s religious practices.
With respect to the question of status quo, it is generally described as “the last peaceable uncontested status existing between the parties before the dispute developed.” 11A Wright & Miller § 2948, at 136 n. 14 (listing cases). See also Prairie Band of Potawatomi Indians, 253 F.3d at 1249; Dominion Video Satellite, Inc. v. EchoStar Satellite Corp., 269 F.3d 1149, 1155 (10th Cir.2001); SCFC ILC, Inc., 936 F.2d at 1100 n. 8. Here, however, we are faced with a conflict between two federal statutes, RFRA and the CSA, plus an international treaty, which collectively generate important competing status quos.
The status quo for the UDV was that it was practicing its religion through its importation and use of hoasca at religious *1007ceremonies. I am not suggesting, as Judge Murphy argues, that the status quo is the UDV’s legal right pursuant to RFRA to the free exercise of its religion. Rather, as a matter of fact the church was actively engaged in its religious practices.3 Status quo for the government immediately prior to this litigation was its enforcement of the drug laws against the UDV in accordance with the CSA and the Convention, which occurred after the government discovered the UDV was importing hoasca for religious purposes and exercised its prosecutorial discretion to stop that importation.
We are thus presented with two plausible status quos, each of them important. Moreover, since both parties contest the validity of the other’s actions, it is difficult to describe either position as “the last peaceable, uncontested status existing between the parties.” The injunction granted by the district court can certainly be read to have altered the status quo for the government and thereby caused it harm. Conversely, failure of the court to grant the injunction would have altered the status quo for the church, causing it harm. As discussed above, injunctive relief may be warranted where preserving the status quo perpetuates harm against the moving party. See, e.g., Crowley, 679 F.2d at 995 (preliminary relief appropriate where perpetuation of status quo worked continuing harm to plaintiffs); Canal Auth., 489 F.2d at 576 (status quo should not be perpetuated where it causes irreparable harm to one of the parties); Sluiter v. Blue Cross & Blue Shield of Michigan, 979 F.Supp. 1131, 1136 (E.D.Mich.1997) (prevention of irreparable harm, rather than maintenance of status quo, should guide court in granting mandatory injunction, especially where preserving status quo severely threatens lives of movants). And the competing harms that might arise from a change in the status quo can be fully addressed under the balance of harms and public interest facets of the preliminary injunction test. See, e.g., Millennium Restaurants Group, Inc. v. City of Dallas, 181 F.Supp.2d 659, 667 (N.D.Tex.2001) (balancing irreparable harm to sexually oriented business’ First Amendment right of free expression against temporary harm to city by virtue of injunction preventing city from revoking license of business); Mediplex of Massachusetts, Inc. v. Shalala, 39 F.Supp.2d 88, 100-01 (D.Mass.1999) (preliminary injunction appropriate, in part, where harm to nursing facility residents arising from government’s intention to close facility outweighed more general harm to government); Canterbury Career School, Inc. v. Riley, 833 F.Supp. 1097, 1105-06 (D.N.J.1993) (injunction properly issued where plaintiff would suffer loss of federal funding and accreditation as balanced against more general harm to government).
Turning to the district court’s review of the four preliminary injunction factors and giving due deference to its weighing of the evidence, I am convinced for all of the reasons described by the district court, see supra at 13-15, and set forth in the panel opinion, O Centro, 342 F.3d at 1179-87, that the court did not abuse its discretion *1008in concluding the UDV has established the first preliminary injunction factor, a substantial likelihood of success on the merits of the case. Id. at 1187.4 With respect to irreparable harm, the district court, acknowledging its jurisdiction was founded upon RFRA, correctly recognized that the violation of one’s right to the free exercise of religion necessarily constitutes irreparable harm. See, e.g., Kikumura, 242 F.3d at 963 (“courts have held that a plaintiff satisfies the irreparable harm analysis by alleging a violation of RFRA”); Jolly v. Coughlin, 76 F.3d 468, 482 (2d Cir.1996) (“although plaintiffs free exercise claim is statutory rather than constitutional, the denial of the plaintiffs right to the free exercise of his religious beliefs is a harm that cannot be adequately compensated monetarily”). The harm to the UDV from being denied the right to the use of a sacrament in its religious services is indisputably irreparable.
The district court then balanced the irreparable harm to the UDV against the harm the government would suffer from a preliminary injunction prohibiting its enforcement of the CSA against the church’s religious use of a controlled substance, and from its compliance with the Convention. As Judge McConnell so aptly observes, one cannot evaluate the balance of harm and public interest factors separately and isolated from Congress’ own balancing of these factors in RFRA. See McConnell, J., opin. at 1025-1027. In RFRA, Congress determined that the balance of equities and public interest should weigh in favor of the free exercise of religion and that this settled balance should only be disrupted when the government can prove, by specific evidence, that its interests are compelling and its burdening of religious freedom is as limited as possible. See 42 U.S.C. § 2000bb-l(a)-(b).
Certainly the interests of the government as well as the more general public are harmed if the government is enjoined from enforcing the CSA against the general importation and sale of street drugs, or from complying with the treaty in this regard. But this case is not about enjoining enforcement of the criminal laws against the use and importation of street drugs. Rather, it is about importing and using small quantities of a controlled substance in the structured atmosphere of a bona fide religious ceremony. In short, this case is about RFRA and the free exercise of religion, a right protected by the First Amendment to our Constitution. In this context, what must be assessed is not the more general harm which would arise if the government were enjoined from prosecuting the importation and sale of street drugs, but rather the harm resulting from a temporary injunction against prohibiting the controlled use of hoasca by the UDV in its religious ceremonies while the district court decides the issues at a full trial on the merits.
As asserted by the government, the relevant harms in this context are the risk of diversion of hoasca to non-religious uses and the health risks to the UDV members *1009who ingest the tea. As the panel opinion explained, however, the district court found that the parties’ evidence regarding health risks to the UDV members from using hoasca as a sacrament in their religious services was “in equipoise,” and the evidence regarding the risk of diversion to non-ceremonial users was “virtually balanced” or “may even ... tip the scale slightly in favor of Plaintiffs’ position.” See O Centro, 342 F.3d at 1179-83 (citing district court and reviewing evidence).
I disagree with Judge Murphy’s assertion that because plaintiffs have the burden of proof on the preliminary injunction factors they necessarily lose if the evidence is in equipoise on the question of harm to the government’s asserted interests. See Murphy, J., opin. at 1028-1029. As Judge Murphy recognizes, a plaintiff seeking a preliminary injunction has the burden of showing that the harm to it outweighs any harm to the party to be enjoined or to the public interest. See Kikumura, 242 F.3d at 955. Here the harm to the UDV from being denied the right to freely exercise its religion, which under anyone’s measure carries significant weight and is actually occurring, must be measured against the potential risks of diversion of hoasca to non-religious uses and harm to the health of church members consuming the hoasca. As the UDV established to the district court’s satisfaction, neither of the potential harms asserted by the government are more likely than not to occur. Thus, the balance is between actual irreparable harm to plaintiff and potential harm to the government which does not even rise to the level of a preponderance of the evidence.
Likewise, the harm resulting to the government from a violation of the Convention in this context is similar to the harm suffered as a result of the government’s temporary inability to enforce the CSA against the church. As with the CSA, the treaty must be read in light of RFRA and the religious use of the controlled substance here.5 While the general intent of the Convention was to prevent the illicit use and trafficking of psychotropic substances, it recognized that plants containing such substances were often used for legitimate religious purposes. It therefore permitted signatory nations to seek an exemption from the treaty for indigenous plants containing prohibited substances “traditionally used by certain small, clearly determined groups in magical or religious rites.” See 1971 Convention on Psychotropic Substances, Art. 32(4), 32 U.S.T. 543. Indeed, the United States obtained such an exemption for peyote. See O Centro, 342 F.3d at 1175-76.
In light of the Convention’s acknowledgment that the use of psychotropic substances in the course of religious rituals may warrant an exception from the treaty’s terms, as well as the exemption granted to the United States for peyote, the government’s argument that it will be significantly harmed by a preliminary injunction temporarily restraining it from enforcing the treaty against the UDV does not ring entirely true. This injunction temporarily bars the government in small part *1010from abiding by a treaty which contemplates the religious use of plants containing prohibited substances, in order that the UDV’s exercise of its religious faith may be protected pending a full trial on the merits.
Moreover, given the competing status quos represented in this case — the church exercising its religion versus the government enforcing the drug laws and complying with the treaty- — the district court’s inclusion of the additional terms in the preliminary injunction, in which the government is permitted to perform most of its regulatory functions regarding the importation of this controlled substance, is a reasonable attempt to balance the harms suffered by either party until a full trial can be had on the merits. Viewed in this light, and given the conclusion that the UDV has a strong likelihood of succeeding on the merits of its claim under RFRA, the government’s argument that it would be significantly harmed by a temporary injunction is considerably weakened.
With respect to harm to the public interest, there is an important public interest in both the enforcement of our criminal drug laws and in compliance with our treaty commitments. But there is an equally strong public interest in a citizen’s free exercise of religion, a public interest clearly recognized by Congress when it enacted RFRA and by the signatories to the Convention when they authorized exemptions for religious use of otherwise prohibited substances.6 It cannot go without comment that Congress, in response to the Supreme Court’s ruling in Employment Division v. Smith, 494 U.S. 872, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1990), enacted RFRA to overturn the holding in that case. As noted by the panel, the Supreme Court held in Smith that the “Free Exercise Clause of the First Amendment did not require the State of Oregon to exempt from its criminal drug laws the sacramental ingestion of peyote by members of the Native American Church.” O Centro, 342 F.3d at 1176 (citing Smith, 494 U.S. at 885-890, 110 S.Ct. 1595). According to Smith, “[generally applicable laws .... [could], be applied to religious exercises regardless of whether the government [demonstrated] a compelling interest” for enforcing the law. Id. In response, Congress passed RFRA to restore the compelling interest test articulated in Sherbert v. Verner, 374 U.S. 398, 83 S.Ct. 1790, 10 L.Ed.2d 965 (1963), and Wisconsin v. Yoder, 406 U.S. 205, 92 S.Ct. 1526, 32 L.Ed.2d 15 (1972).7 Thus, pursuant to RFRA, there is a strong public interest in the free exercise of religion even where that interest may conflict with the CSA.8
*1011For all the reasons stated above, even under the heightened standard affirmed by a majority of this court, the district court did not abuse its discretion in granting the injunction to the church. The court held that
in balancing the Government’s concerns [regarding harm] against the injury suffered by the [church] when [its members are] unable to consume hoasca in their religious ceremonies, this Court concludes that, in light of the closeness of the parties’ evidence regarding the safety of hoasca use and its potential for diversion, the scale tips in the [church’s] favor.
O Centro, 282 F.Supp.2d at 1270. It also noted that by issuing the injunction, the public’s interest in the protection of religious freedoms would be furthered. Id. The district court’s ruling is appropriate in light of Congress’ implicit RFRA determination that the harm prevented and public interest served by protecting a citizen’s free exercise of religion must be given controlling weight, barring the government’s proof, by specific evidence, that its interests are more compelling. Here, the government failed to overcome Congress’ determination.

. I disagree with Judge McConnell's characterization of the cases I have cited for the proposition that the other circuits limit their categories of disfavored injunctions to those which are mandatory and those which provide the movant with all the relief afforded on the merits. McConnell, J., op. at 1014 n. 4. As noted above, no other circuit follows our approach of identifying three categories of disfavored injunctions. Courts which speak of applying some form of heightened standard to preliminary injunctions that alter the status quo specifically define those types of injunctions as mandatory. See Tom Doherty Assocs. v. Saban Entm't, 60 F.3d 27, 33-34 (speaking broadly about applying a heightened standard *1001to preliminary injunctions that alter the status quo, id. at 33, but then immediately defining with more specificity the two categories of disfavored injunctions as those which are mandatory, and those which provide all the relief sought on the merits, id. at 34); see also In re Microsoft Corp. Antitrust Litig., 333 F.3d 517, 526 (4th Cir.2003) ("Mandatory preliminary injunctions [generally] do not preserve the status quo ....") (alteration in original); Acierno v. New Castle County, 40 F.3d 645, 653 (3d Cir.1994) ("A party seeking a mandatory preliminary injunction that will alter the status quo bears a particularly heavy burden in demonstrating its necessity."); Wetzel v. Edwards, 635 F.2d 283, 286 (4th Cir.1980) ("Mandatory preliminary injunctions do not preserve the status quo and normally should be granted only in those circumstances when the exigencies of the situation demand such relief."); Anderson v. United States, 612 F.2d 1112, 1114-15 (9th Cir.1980) ("Mandatory preliminary relief, which goes well beyond simply maintaining the status quo pendente lite, is particularly disfavored.”) (citations omitted). While Judge McConnell may disagree with the manner by which I think courts should consider the question of status quo, it cannot be said I am advocating an approach that is discordant from that employed by other courts. To the contrary, by separating out and adding injunctions that alter the status quo as a third category of disfavored injunctions, it is the majority that is out of step. See generally Douglass Laycock, Modern American Remedies 450 (3d ed.2002); Thomas R. Lee, Preliminary Injunctions and the Status Quo, 58 Wash. & Lee L.Rev. 109 (2001).


. In the course of deciding whether to grant preliminary injunctive relief, "courts have consistently noted that '[b]ecause a showing of probable irreparable harm is the single most important prerequisite for the issuance of a preliminary injunction, the moving party must first demonstrate that such injury is likely before the other requirements for the issuance of an injunction will be considered.' ” Dominion Video Satellite v. Echostar Satellite Corp., 356 F.3d 1256, 1260-61 (10th Cir.2004) (quoting Reuters Ltd. v. United Press Int’l, Inc., 903 F.2d 904, 907 (2d Cir.1990), and listing other cases). Without a showing of irreparable harm, there exists no justification for granting the extraordinary remedy of injunctive relief prior to trial because any other harm can be compensated for by damages at the end of the trial.


. I also disagree with Judge Murphy's contention that both the church and the government “recognized that the importation and consumption of hoasca violated the CSA,” Murphy, J., opin. at 980, and therefore the status quo was solely the government’s enforcement of the CSA and compliance with the treaty. The UDV may have acted in a somewhat clandestine manner in the course of importing the hoasca and using it in its religious ceremonies. However, its importation and use of the tea was premised on its firmly held belief that such religious activity was in fact protected from government interference by its right to the free exercise of its religion.


. I do not, however, include footnote 2 of the panel majority opinion in my reasoning here. See O Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 342 F.3d 1170, 1173 n. 2 (10th Cir.2003). The language in that footnote could lead one to conclude that a plaintiff's initial showing of a prima facie RFRA violation would satisfy the likelihood of success on the merits prong of the preliminary injunction test regardless of the government’s successful articulation of a restrictively applied compelling interest. Such a conclusion would be incorrect; only an unrebutted prima facie showing could establish the likelihood of success on the merits of a RFRA claim. See id. at 1179-87 (discussion regarding UDV's showing likelihood of success on the merits by virtue of government's failure to establish compelling interest applied in least restrictive manner).


. As the panel opinion makes clear:
[T]he Supreme Court has directed "that an Act of Congress ... is on a full parity with a treaty, and that when a statute which is subsequent in time is inconsistent with a treaty, the statute, to the extent of conflict, renders the treaty null." Id. (quoting Reid v. Covert, 354 U.S. 1, 18, 77 ,S.Ct. 1222, 1 L.Ed.2d 1148 (1957) (plurality opinion)). See also Whitney v. Robertson, 124 U.S. 190, 194, 8 S.Ct. 456, 31 L.Ed. 386 (if treaty and statute conflict, "the one last in date will control the other”).
O Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 342 F.3d 1170, 1183-84 (10th Cir.2003).


. Lending their voice as amici curiae in support of the UDV's position are a variety of other religious organizations. Among these groups are the Christian Legal Society, the National Association of Evangelicals, Clifton Kirkpatrick, as the Stated Clerk of the General Assembly of the Presbyterian Church, and the Queens Federation of Churches, Inc. The presence of these varied groups as advocates for the UDV further highlights the vital public interest in protecting a citizen’s free exercise of religion.


. The Supreme Court has subsequently found RFRA unconstitutional as applied to the states. City of Boerne v. Flores, 521 U.S. 507, 519, 117 S.Ct. 2157, 138 L.Ed.2d 624 (1997). However, RFRA is still applicable to the federal government. Kikumura v. Hurley, 242 F.3d 950, 960 (10th Cir.2001).


.Judge Murphy relies heavily on Congress' specific findings that the importation and consumption of controlled substances are adverse to the public interest, see Murphy, J., opin. at 992-993, while totally ignoring the immediate and strong reaction Congress had to the Supreme Court's decision in Employment Division v. Smith, 494 U.S. 872, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1990). The Congressional findings accompanying RFRA explicitly state that
*1011the framers of the Constitution, recognizing free exercise of religion as an unalienable right, secured its protection in the First Amendment to the Constitution; ... laws "neutral” toward religion may burden religious exercise as surely as laws intended to interfere with religious exercise; ... [and] governments should not substantially burden religious exercise without compelling justification.
42 U.S.C. § 2000bb(a)(l)-(3). Congress went on to express its displeasure with the Supreme Court’s decision in Smith and stated that the compelling interest test set out in Sherbert v. Verner, 374 U.S. 398, 83 S.Ct. 1790, 10 L.Ed.2d 965 (1963), and Wisconsin v. Yoder, 406 U.S. 205, 92 S.Ct. 1526, 32 L.Ed.2d 15 (1972), struck a "sensible balance[] between religious liberty and competing prior governmental interests.” 42 U.S.C. § 2000bb(a)(4)-(5).
In making this observation, I do not assert, as Judge Murphy suggests, that Congress’ findings in conjunction with its passage of the CSA are totally irrelevant, or that the dissent erred in its reference to them. See Murphy, J., opin. at 992 n. 13. Rather, it is my position that the findings articulated by Congress in the CSA cannot be viewed without reference to Congress' adamant affirmation that the free exercise of religion is an unalienable right to be burdened only under the most compelling of government justifications.